a clear showing of an abuse of discretion."       Bryant 102 Nev. at 272, 721
                 P.2d at 368.
                                Smith argued that his no-contest plea was not voluntary
                 because it was coerced by representations that it was the only way that
                 the Washoe County Department of Social Services (DSS) would fully
                 reunite his wife and child. The district court made the following factual
                 findings, which the State does not dispute: Smith's two-month-old
                 daughter suffered a spiral fracture of her femur on November 30, 2010,
                 purportedly while in Smith's care. Smith has always maintained his
                 innocence of child abuse, but DSS concluded that Smith broke the leg in
                 an act of child abuse and instituted an emergency safety plan. While
                 Smith's wife often had physical custody, DSS had legal, and at times
                 physical, custody of the infant. DSS's consent to reunifying Smith's wife
                 and child both physically and legally "was solely dependent upon [Smith's]
                 incarceration." After Smith was sentenced to prison in May 2012, DSS
                 closed the case, returning legal and physical custody of the child to the
                 mother. Based on its findings, the district court concluded that Smith was
                 coerced into pleading no contest. The State argues on appeal that DSS's
                 actions did not coerce Smith's no-contest plea.
                                The State first argues that the district court ignored
                 important facts regarding Smith's behavior with DSS and regarding DSS's
                 intent to protect the child. However, this evidence was presented to the
                 district court, and it was the district court's province to weigh the evidence
                 and state the facts as it found them. See NRS 34.830(1); see also Bryant,
                 102 Nev. at 272, 721 P.2d at 367-68 (noting the factual nature of an
                 invalid-plea claim and that it is "the duty of the trial court to review the
                 entire record to determine whether the plea was valid").

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                            The State next argues that Smith's analogy to package plea
                deals, where a defendant pleads guilty in order to benefit a third party,
                does not apply. The district court did not base its decision on Smith's
                analogy.
                            The State next argues that the plea was not coerced just
                because it was motivated by a desire to avoid a more serious consequence.
                The district court specifically found, however, that there was no evidence
                to support the theory that Smith entered the no-contest plea to avoid a
                greater charge or to get a lesser penalty. Rather, the district court found
                that Smith was motivated by the "unique" circumstances of DSS's
                "inflexible," "unyielding," and "uncompromising" position in his family
                court case. The State has not demonstrated that the district court's
                decision was arbitrary, capricious, or exceeded the bounds of law or
                reason. See Jackson v. State, 117 Nev. 116, 120, 17 P.3d 998, 1000 (2001)
                (defining "abuse of discretion").
                            The State finally argues that nothing about DSS's actions
                were unconstitutional and implies that constitutional, lawful actions of an
                agency cannot amount to coercion. In support, the State cites only to Plea
                v. Sunn, 800 F.2d 861 (9th Cir. 1986), but that case tends to support the
                opposite conclusion. The defendant in that case argued that his guilty
                plea was coerced by a threat from his brother to withdraw bail and a
                threat from his counsel to withdraw from the case if he took it to trial.
                Iaea, 800 F.2d at 866-67. The Ninth Circuit Court of Appeals observed
                that voluntariness is determined based on an examination of the totality
                of the circumstances and, therefore, "[Alien a guilty plea is challenged as
                being the product of coercion, [the court's] concern is not solely with the
                subjective state of mind of the defendant, but also with the constitutional

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I94Th
                 acceptability of the external forces inducing the guilty plea."   Id. at 866.
                 The reference to the "constitutional acceptability of the external forces
                 inducing the guilty plea" does not relate to the constitutionality of the
                 external forces in isolation but instead relates to whether the external
                                                                                 •
                 forces, such as promises or threats, deprived the plea of the nature of a
                 voluntary act, making the plea involuntary.       See id. at 866-67. This is
                 reflected in the Ninth Circuit's decision to remand in laea for _the district
                 court to determine whether the threats were made and, if so, to consider
                 their coercive impact on the voluntariness of the plea, without finding that
                 either challenged action was unconstitutional.     Id. at 867-68. laea thus
                 suggests that actions that may be lawful and constitutional can be unduly
                 coercive and thereby render a plea involuntary.
                             We conclude that the State has failed to demonstrate that the
                 district court abused its discretion in granting the petition. Accordingly,
                 we
                             ORDER the judgment of the district court AFFIRMED. 1




                                         Saitta


                                           , J.




                       'We need not address Smith's argument that the district court's
                 decision could be affirmed based on an alternative ground (newly
                 discovered evidence) that was rejected below.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                cc:   Hon. Scott N. Freeman, District Judge
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Richard F. Cornell
                      Washoe District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                   5
(0) 947A    e